DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement’s (IDS’s) submitted on 7/11/2019, 1/13/2020, 5/19/2020, 9/24/2021, 11/6/2021, 1/18/2022, 2/3/2022, 4/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the support plate" in line 7, "each lift pin" in line 10; Claim 17, "each lift pin" in line 6; Appropriate correction is required.
Claims 1 and 17 each respectively recites “magnetically coupled” or “using a magnetic force”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear how or in what way the use or coupling occurs (i.e. is the magnetic coupling or use of magnetic force merely a motive force that is applied in some fashion to another work implement, or is the magnetic couple or use of magnetic force applied in a direct fashion to directly apply a magnetic flux path force to the element to be moved (i.e. a movable ferro magnetic armature for example) and considering the lack of objective meaningful reference as to the use/coupling the metes and bounds of the claim are unclear, where it is noted that it would be improper to import limitations read from the written description into the claims under MPEP 2111, 2173.05(q).  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Cheung (US 6136163) or, in the alternative, under 35 U.S.C. 103 as obvious over Cheung in further view of Koyano (US 5820104); 
Claims 2, 3, 11-17 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Cheung as applied (as indefinitely understood) to claim 1 above, and further in view of Koyano; 

Cheung discloses in claim 1:  An apparatus for treating a microelectronic substrate (abstract, where the substrate is placed in a process chamber), said apparatus comprising: a process chamber (at 211 figure 17) in which the microelectronic substrate is subjected to a treatment (the thermal heating/cooling); a wafer holder (at 904/907 figure 17) disposed within the process chamber, wherein the wafer holder comprises a top surface (upper portion of 904/907) and a bottom surface (lower portion of 904/907) opposite the top surface, wherein the microelectronic substrate (338/821 and per Col 19 ln 20) is held over the top surface during a treatment (via pins 906), and wherein the wafer holder comprises and at least three pass-through openings (at 926) between the top surface and the bottom surface; and a lift-pin assembly (at 906/928) disposed within the process chamber (i.e. the pins, plate and shaft of the assembly are within the chamber for raising and lowering the substrate) and (and thus is…) proximate (i.e. near) to the support plate, the lift pin assembly comprising: a lift pin support structure (at 928); three or more lift pins (906) connected to the lift pin support structure, each lift pin being axially alignable with a corresponding pass-through opening (926) in the wafer holder so that the lift pins can be raised and lowered through the wafer holder such that the lift pins project above the top surface of the wafer holder in a first, raised configuration (raised via 932 in figure 17)  and such that the lift pins are below the top surface of the wafer holder in a second, lowered configuration (and thus also lowered via 932 where there is ample distance for retracting the pins below the top surface of 904 so as to allow the substrate to be located thereon); and an actuator device (at 930/934/932) disposed in the process chamber (i.e. at least that of 932) that is magnetically coupled (as contextually applied, the stepper motor of 930 Col 20 ln 30-34, is an apparatus that utilizes a direct drive electro-motor that rotates in stepwise manner via electromagnetic flux path circuit based on a DC drive circuit, with the rotation of the stepper motor provided…) to the lift pin assembly (at the base of 928) such that the actuator device raises and lowers the lift pin assembly (via the translation of magnetic drive rotation to axial raising and lowering;) but Cheung does not disclose: the actuator device directly magnetically lifts and lowers the lift pin assembly; although Koyano teaches: the actuator device (linear pulse motor 21 figure 2, and see Col 6 ln 17-20) disposed in the process chamber (vacuum chamber where rod 8 and magnetic armature target 23 are in the chamber) and magnetically lifting and lowering the lift pin assembly (where a remote motor drive means can send a pulse signal to move the rod/pin up/down and maintain radial magnetic support, for the purpose of a friction free and accurate movement control of the transfer system.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the actuator device of Cheung, an actuator device as taught in Koyano disposed in the process chamber as taught by Koyano where a rod  and magnetic armature/target are arrangeable in the chamber and can be arranged to magnetically lift and lower the lift pin assembly of Cheung as taught in Koyano, where a remote motor drive means (i.e. controller as taught in Koyano and Cheung) can (as taught in Koyano) send a pulse signal to move the rod/pin up/down and maintain radial magnetic support, all for the purpose of a friction free and accurate movement control of the transfer system. 

Cheung discloses (as modified for the reasons discussed above) in claim 2:  The apparatus of claim 1, wherein the lift pin support structure comprises [a] magnetically responsive rod[[s]] (tooth rod portion 23) that [is] magnetically coupled to the actuator device in a manner to magnetically raise and lower the lift pin assembly (as discussed above); but Cheung/Koyano does not explicitly disclose: two or more magnetically responsive rods (and coils); nonetheless, considering the teaching of one longitudinal rod as discussed above (and considering that Koyano teaches the second embodiment is designed to reduce the size of the assembly Col 7 ln 16-19); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second magnetically responsive longitudinally aligned rod as taught by the first rod of Cheung/Koyano for the purpose of providing for stability and a more compact device as taught by Koyano, especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

Cheung discloses (as modified for the reasons discussed above) in claim 3: The apparatus of claim 2, wherein the actuator device comprises two or more electromagnetic coils (in 22 figure 2 Cheung/Koyano as modified for the reasons discussed above) that are magnetically coupled to the magnetically responsive rods (23) in a manner effective to move the lift pins without the electromagnetic coils contacting the magnetically responsive rods (as taught above.) 

Cheung discloses (as modified for the reasons discussed above) in claim 11:  The apparatus of claim 1, further comprising a first position sensor coupled to the lift pin assembly in a manner effective to detect a position of the lift pin assembly (radial displacement sensor section Kayano Col 4 ln 62 provided for the purpose of controlling the position of the rod/pin); and Kayano also teaches a longitudinal displacement sensor 66 Col 1 ln 45-48 or so, for the purpose of detecting the extent of displacement of the rod/pin travel to feed back the displacement for control of the rod position.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the lift pin assembly of Cheung/Koyano as taught in Koyano with a radial position sensor to maintain the radial position of the pin of Cheung/Koyano as taught in Koyano, and in addition to the radial position sensor of Cheung/Koyano, provide a longitudinal displacement sensor as taught in Koyano for that of Cheung/Koyano pin rod actuator, for the purpose of providing an accurate longitudinal travel positioning feedback for control of the pin of Cheung/Koyano as taught in Koyano. 

Cheung discloses (as modified for the reasons discussed above) in claim 12:  The apparatus of claim 11, further comprising a second position sensor (as modified as discussed above) coupled to the lift pin assembly in a manner effective to detect a position of the lift pin assembly.

Cheung discloses (as modified for the reasons discussed above) in claim 13:  The apparatus of claim 2, wherein the magnetically responsive rods are axially aligned to be parallel to the lift pins (as discussed above, where both rods as modified above are longitudinally aligned and thus parallel to one another, and the lift pins of Cheung as either coaxially arranged or parallel.) 

Cheung discloses (as modified for the reasons discussed above) in claim 14:  The apparatus of claim 2, wherein the magnetically responsive rods comprise a temporary, permanent or electromagnetic magnet (23 is a magnetic target for the linear pulse motor body that acts to form a magnetized body for the pulse motor body magnetic flux path when attracted to the body during lift movement of the rod, and see generally Col 6 ln 20-40 Kayano); where it would be further obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught by Kayno, the rod body as a magnetic carrying target means for completing the flux path circuit for electromagnetic pulsed linear control of the rod, for the purposes as discussed above. 

Cheung discloses (as modified for the reasons discussed above) in claim 15. The apparatus of claim 11, wherein the lift pin assembly comprises a first position sensor flag (radial displacement sensor section senses the magnetic target tooth of 12/23, Col 4 ln 66 Col 5 ln 10) having a position that is detected by the first position sensor (for the purpose as modified above of determining and maintain positional control of the rod/pin.) 

Cheung discloses (as modified for the reasons discussed above) in claim 16:  The apparatus of claim 1, wherein the actuator device exerts opposed magnetic forces on the lift pin assembly (under a broad reasonable interpretation of the claimed phase, the forces not necessary taken as being co-temporal or at the same time, and as modified above, for lifting and lowering the rod/pin, the current must change direction, and provide for opposed magnetic force directions.) 

Cheung discloses (as modified for the reason discussed above) the invention of claim 17:  (an apparatus that performs) A method of raising and lowering a lift pin assembly (906/928), comprising the steps of: providing a wafer holder (904/907) in a process chamber, wherein the wafer holder comprises a top surface (top at 904) and a bottom surface (bottom at 907) opposite the top surface, and wherein the wafer holder comprises and at least three pass-through openings (along 926) between the top surface and the bottom surface; providing a lift pin assembly (906/928) comprising a plurality of lift pins (906) supported on a lift pin support structure (928), each lift pin being axially alignable with a corresponding pass-through opening in the wafer holder (as shown) so that the lift pins can be raised and lowered through the wafer holder such that the lift pins project above the top surface of the wafer holder in a first, raised configuration (up) and such that the lift pins are below the top surface of the wafer holder in a second, lowered configuration (down); and using a magnetic force to remotely raise and lower the lift pin assembly (the stepper motor of 930 Col 20 ln 30-34, is an apparatus that utilizes a direct drive electro-motor that rotates in stepwise manner via electromagnetic flux path circuit based on a DC drive circuit, with the rotation of the stepper motor provided… via the translation of magnetic drive rotation to axial raising and lowering.) but Cheung does not disclose: the actuator device directly magnetically lifts and lowers the lift pin assembly; although Koyano teaches: the actuator device (linear pulse motor 21 figure 2, and see Col 6 ln 17-20) disposed in the process chamber (vacuum chamber where rod 8 and magnetic armature target 23 are in the chamber) and magnetically lifting and lowering the lift pin assembly (where a remote motor drive means can send a pulse signal to move the rod/pin up/down and maintain radial magnetic support, for the purpose of a friction free and accurate movement control of the transfer system.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the actuator device of Cheung, an actuator device as taught in Koyano disposed in the process chamber as taught by Koyano where a rod  and magnetic armature/target are arrangeable in the chamber and can be arranged to magnetically lift and lower the lift pin assembly of Cheung as taught in Koyano, where a remote motor drive means (i.e. controller as taught in Koyano and Cheung) can (as taught in Koyano) send a pulse signal to move the rod/pin up/down and maintain radial magnetic support, all for the purpose of a friction free and accurate movement control of the transfer system. 

Claim(s) 1 (in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Cheung or, in the alternative, under 35 U.S.C. 103 as obvious over Cheung in further view of Hunter (US 7860379); 
Claims 4, 6-10 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Cheung (or in view of Hunter) as applied (as indefinitely understood) to claim 1 above, and further in view of Hunter.

Cheung discloses in claim 1:  An apparatus for treating a microelectronic substrate (abstract, where the substrate is placed in a process chamber), said apparatus comprising: a process chamber (at 211 figure 17) in which the microelectronic substrate is subjected to a treatment (the thermal heating/cooling); a wafer holder (at 904/907 figure 17) disposed within the process chamber, wherein the wafer holder comprises a top surface (upper portion of 904/907) and a bottom surface (lower portion of 904/907) opposite the top surface, wherein the microelectronic substrate (338/821 and per Col 19 ln 20) is held over the top surface during a treatment (via pins 906), and wherein the wafer holder comprises and at least three pass-through openings (at 926) between the top surface and the bottom surface; and a lift-pin assembly (at 906/928) disposed within the process chamber (i.e. the pins, plate and shaft of the assembly are within the chamber for raising and lowering the substrate) and (and thus is…) proximate (i.e. near) to the support plate, the lift pin assembly comprising: a lift pin support structure (at 928); three or more lift pins (906) connected to the lift pin support structure, each lift pin being axially alignable with a corresponding pass-through opening (926) in the wafer holder so that the lift pins can be raised and lowered through the wafer holder such that the lift pins project above the top surface of the wafer holder in a first, raised configuration (raised via 932 in figure 17)  and such that the lift pins are below the top surface of the wafer holder in a second, lowered configuration (and thus also lowered via 932 where there is ample distance for retracting the pins below the top surface of 904 so as to allow the substrate to be located thereon); and an actuator device (at 930/934/932) disposed in the process chamber (i.e. at least that of 932) that is magnetically coupled (as contextually applied, the stepper motor of 930 Col 20 ln 30-34, is an apparatus that utilizes a direct drive electro-motor that rotates in stepwise manner via electromagnetic flux path circuit based on a DC drive circuit, with the rotation of the stepper motor provided…) to the lift pin assembly (at the base of 928) such that the actuator device raises and lowers the lift pin assembly (via the translation of magnetic drive rotation to axial raising and lowering;) but Cheung does not disclose: the actuator device directly magnetically lifts and lowers the lift pin assembly; although Hunter teaches: the actuator device directly magnetically lifts and lowers the lift pin assembly (via magnetically coupled stator/movable armature/rotor core combination 23/21 figure 3, where in addition to rotation of the rotor 21 (for the purpose of for example, positioning of the substrate in the chamber for even heating), the stator is configured to adjust the elevations of 21 to lift the substrate 12 being processed Col 1 ln 45-48.) 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the lift pin assembly of Cheung, on a rotor stator actuator device as taught by Hunter where the actuator device can directly magnetically lifts and lowers the lift pin assembly via the magnetically coupled stator/movable armature/rotor core combination as taught by Hunter, and where in addition to rotation of the rotor of Hunter,  (provided for the purpose of for example, positioning of the substrate in the chamber for even heating), the stator of Cheung as modified by Hunter, can be arranged to adjust the elevations of the pins for the purpose of lifting and lowering the substrate being processed into and out of position in for example a frictionless movement. 

Cheung discloses (as modified for the reason discussed above) in claim 4:  The apparatus of claim 1, wherein the lift pins move through the wafer holder (904/907) during a transition between the first, raised position and the second, lowered position (as shown.) 

Cheung discloses (as modified for the reason discussed above) in claim 6:  The apparatus of claim 1, wherein the actuator device is attached to the wafer holder and where the apparatus further comprises a translation mechanism (932) that translates the wafer holder and the lift-pin assembly along a translation pathway (longitudinally.) 

Cheung discloses (as modified for the reason discussed above) in claim 7:  The apparatus of claim 1, further comprising a landing pad (wall of 907) that helps to hold the lift pin assembly when the lift pin assembly is in the second, lowered configuration (the wall provides for an alignment of the pins when lowered from the lift position.) 

Cheung discloses (as modified for the reason discussed above) in claim 8:  The apparatus of claim 7, wherein the landing pad comprises a low-friction material (a low oxidation resistant material reduces oxidation and thus friction between the surfaces that would otherwise oxidize, thus maintaining a smooth surface to surface contact between pin and bore of the wall.) 

Cheung discloses (as modified for the reason discussed above) the invention of claim 9:  but does not disclose: the landing pad low-friction materials comprises one or more of PTFE, PFA, PVDF, PEEK, or combinations thereof; although Cheung teaches the use of: PVDF or Teflon for the lining of the container body (472, Col 15 ln 54-62) to act as an insulating layer, and also the layers are known for their friction reduction properties; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize as taught by Cheung’s container body,  a Teflon or PVDF insulating friction reducing layer as taught by Cheung on the bore wall of Cheung, for the purpose of reducing friction between the surfaces of the pin and the wall and for insulation of the wall itself, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
 
Cheung discloses (as modified for the reason discussed above) the invention of claim 10:  The apparatus of claim 3, wherein moving between the first and the second positions is based, at least in part, on an electromagnetic coupling between the lift pin structure and the actuation device (as modified for the reasons discussed above.) 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 5 the following: “the wafer holder comprises a lower chuck portion and an upper chuck portion, wherein the upper chuck portion rotates about a center axis independently of the lower chuck portion, wherein each of the lower chuck portion and the upper chuck portion comprises apertures that are placed in registration to provide the pass through openings” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753